WATSON, Judge ad hoc.
In this litigation, Harold H. Stream, II, and his wife, Matilda Gray Stream, are suing the Louisiana State Collector of Revenue, alleging that LSA-R.S. 47:55(5), as amended by Act 258 of 1970, is unconstitutional under the 14th Amendment of the United States Constitution and under Article 1, Section 2 of the Louisiana Constitution.
From an adverse judgment in the trial court, the Streams have appealed to this court.
The principal argument on appeal is that the State is allowed by the terms of Article 10, Section 1 of the Louisiana Constitution to levy an income tax only against “net income,” and “net income” does not include the amount paid as federal income tax. Accordingly, appellants maintain that the State is precluded from collecting an income tax on sums paid as federal income tax.
We do not have jurisdiction of the appeal since it involves the constitutionality of a tax, which is within the exclusive appellate jurisdiction of the Louisiana Supreme Court. Article 7, Section 10, Louisiana Constitution. Acosta v. Board of Commissioners of Lake Borgne Basin Levee District, 201 So.2d 19 (La.App. 4 Cir. 1967) affirmed 251 La. 789, 206 So.2d 496 (1968).
Accordingly, we transfer the appeal to the Louisiana Supreme Court. LSA-C.C. P. art. 2162; Acosta v. Board of Commissioners of Lake Borgne Basin Levee District, supra.
Appellants are granted sixty days to perfect the transfer; otherwise, the appeal is to stand as dismissed.
Transferred to Louisiana Supreme Court.